Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a cement composition.
Group II, claims 10-15, drawn to a method of making a cement composition.
Group III, claims 16-20, drawn to a method of using a cement composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a cement comprising a monophase amorphous hydraulic binder material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Beuchle et al. (US 2011/0041737). Beuchle discloses a cement comprising a monophase amorphous hydraulic binder material (Abstract and [0005]).
During a telephone conversation with Ryan David on 2/7/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be s 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 5 recites the limitation “wherein the MAHBM comprises at least 40% by weight of the expansive cement composition.” The term is indefinite in that it is the expansive cement composition which comprises the MAHBM and therefore it is unclear as to how an MAHBM may be comprised of any percentage of expansive cement composition. For purposes of examination, this limitation will be considered under Broadest Reasonable Interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beuchle et al. (US 2010/0186634) in view of Sargeant et al. (US 5,158,613). 	With respect to independent claim 1, Beuchle discloses a cement composition comprising: 	a monophase amorphous hydraulic binder material (MAHBM) and water (Abstract, [0028], [0035], [0040], [0048]-[0050], Table 1 and Examples. 1 and 1.1).	Regarding claim 1, Beuchle discloses a cement composition comprising an amorphous calcium silicate hydrate and water (Abstract, [0028], [0035], [0040], [0048]-[0050], [0061], Table 1 and Examples. 1 and 1.1). However, Beuchle fails to expressly disclose wherein the cement composition is “an expansive cement composition.” Since Beuchle discloses the same composition as claimed, the material would naturally act in the same manner as claimed, i.e., it would be “an expansive cement composition.”  If there is any difference between the composition of Beuchle and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Moreover, reciting wherein the cement composition is “an expansive cement composition” amounts to nothing more than merely labeling a composition; no patentable weight is derived from a title of a composition. 	 Further regarding claim 1, Beuchle discloses a composition employed as a “building material” KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).  	Furthermore, the language of “an expansive cement composition” and “for use in a subterranean wellbore” is solely recited in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 	With respect to depending claims 5 and 6, the combination of Beuchle and Sargeant teaches wherein the expansive cement composition comprises “at least 10% by weight” MAHBM ([0040]). Although silent to wherein the amount is “at least 40% by weight” or “from about 45% to about 65% by In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 7, the combination of Beuchle and Sargeant teaches further comprising a hydraulic cement (Abstract and col. 1 lines 4-6). 	With respect to depending claim 8, which is dependent upon claim 7, and depending claim 9, which is dependent upon claim 8, the combination of Beuchle and Sargeant teaches wherein MAHBM is present in a cement composition in an amount of “at least 10% by weight” ([0040]), of which “3.5% by weight to 20% by weight” is water ([0050]) and wherein hydraulic cements comprise amorphous calcium silicate hydrate and water (Abstract and col 2 line 60-col. 4 line 28). Although silent to the specific amounts of hydraulic cement and water as claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the amounts as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Beuchle et al. (US 2010/0186634- cited above) in view of Sargeant et al. (US 5,158,613- cited above), and further in view of Kronlof et al. (WO2014053699). 	With respect to depending claim 2, Beuchle discloses a monophase amorphous hydraulic binder material comprising an amorphous α-dicalcium silicate hydrate (α-C2SH) (Abstract, [0028], [0035], [0040], [0048]-[0050], Table 1 and Examples. 1 and 1.1) and Sargeant teaches wherein a cement comprising an amorphous α-dicalcium silicate hydrate further comprises a microsilica to strengthen the 2 emissions (page 10 lines 16-26). Furthermore, it would have been obvious since it amounts to nothing more than providing a known structure for a material for the same material used for the same purpose, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). Moreover, evidentiary support is found in Sargeant that cement compositions comprising calcium silicates benefit from the inclusion of silica, i.e., microsilica acts to strengthen the cement by preventing strength retrogression above 120°C (Abstract and col. 4 lines 13-47). 	With respect to depending claim 3, which is dependent upon claim 2, the combination of Beuchle and Kronlof teaches wherein the silica core may be quartz, fly ash or other silica-based waste materials (page 5 lines 24-32 and Example 2).With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Horta et al. (US 2017/0349485) teaches a cement composition comprising a binder comprises an amorphous calcium silicate, such as an amorphous α-dicalcium silicate hydrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674